Citation Nr: 0113799	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-17 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether May 1, 1985 is the proper effective date for 
removal of the veteran's former wife, J.B.M., as a dependent 
for purposes of computation of disability compensation 
benefits.

2.  Whether the amount of the overpayment of compensation 
benefits as the result of the removal of the veteran's former 
wife, J.B.M., was properly established.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a left knee injury.

4.  Entitlement to a rating in excess of 30 percent for 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
November 1976.

This appeal arises from a September 1996 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that the veteran had been overpaid an 
unspecified amount of disability compensation benefits due to 
a change in his marital status, and an October 1998 hearing 
officer decision issued by the same office which determined 
that the veteran "is not excused from the overpayment."

One matter must be referred to the RO for additional 
development.  In January 1997, the RO received a statement 
from the veteran requesting "a hearing on the over payment 
for all issues" (emphasis added).  The Board deems this to 
represent both continuing disagreement with the RO's 
recoupment action, and a request for waiver of recovery of 
the overpayment.  See 38 U.S.C.A. §§ 3720(a), 5302 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 1.918, 1.931, 1.936, 1.955-1.970 
(2000).  An application for waiver may be considered if it is 
received within 180 days following the date of notice to the 
debtor, by VA, of the indebtedness and his right to request a 
waiver.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  The 
veteran's request was timely, having been received by VA 
within 180 days of his initial notification of the 
overpayment in September 1996.  Furthermore, since the 
veteran appears never to have been provided with notice of 
his right to request a waiver, he could not be time-barred 
from filing such a request in any case.

In addition, a July 1997 letter from the veteran's 
representative indicates that the veteran "would be in 
agreement of repayment of overpayment between 1985 and 1989, 
if further review determines that an administrative error was 
made and that benefits paid to and retained by the veteran 
after 1989 are not result of his fault or fraudulent 
representation."  This represents either an offer in 
compromise of the indebtedness, for which there is no 
limitation on the time for filing an application  (see 
38 C.F.R. § 1.930, 1.931, 1.970 (2000)), or a further request 
for a waiver of part of his overpayment.  Accordingly, both 
the veteran's request for a waiver, and his offer in 
compromise of the amount determined by the RO to have been 
overpaid, are referred to the RO's Committee on Waivers and 
Compromises for appropriate development and adjudicative 
action.

Finally, one additional matter must be REMANDED to the RO 
under the provisions of Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board notes that in an October 1999 statement, 
the veteran asked that "the decision on denial of back 
condition consider[ed] Aug. 25 99" be added to his appeal.  
This appears to refer to the RO's rating decision of August 
24, 1999, which found that new and material evidence to 
reopen a claim for service connection for a back condition 
secondary to a knee condition had not been submitted.  
Although not explicitly expressing disagreement with this 
determination, the veteran's intent is sufficiently clear to 
constitute a notice of disagreement (NOD).  The RO has not 
yet provided the veteran with a statement of the case (SOC) 
on this issue, and it remains open on appeal based on the 
October 1999 NOD.  In compliance with the holdings of the 
United States Court of Appeals for Veterans Claims, it must 
therefore be remanded to the RO for issuance of a SOC and 
such further development and adjudication as may be 
necessary.  See Manlincon, 12 Vet. App. at 240-41.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.



FINDING OF FACT

The marriage of the veteran and his former wife, J.B.M., was 
dissolved effective as of April 30, 1985, by a court of 
competent jurisdiction.


CONCLUSION OF LAW

The effective date for the reduction of the veteran's 
disability compensation benefits, and computation of the 
amount of any overpayment of benefits as the result of his 
divorce from J.B.M., is May 1, 1985.  38 U.S.C.A. 
§ 5112(b)(2) (West 1991 & Supp. 2000); 38 C.F.R. § 3.501(d) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the issues on appeal, the Board notes that 
on November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(the "VCAA"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim that he was 
entitled to a later effective date for the reduction in 
compensation payments due to his divorce in light of the new 
legislation, and concludes that the RO did not fully comply 
with the new notification requirements.  Specifically, the 
veteran and his representative were not explicitly advised at 
the time the claim was filed of the evidence required to 
substantiate it, and the RO did not identify which evidence 
would be obtained by VA and which was the claimant's 
responsibility.  However, all documentary and other evidence 
necessary for a determination of this issue was obtained 
during the pendency of the appeal, and the RO's October 1998 
hearing officer decision clarified the law and evidence 
necessary for determining the proper date for reduction in 
compensation.  The veteran and his representative responded 
to the RO's communications with additional evidence and 
argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet.App. 384, 393-94 
(1993); V.A. O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 
49,747 (1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

The veteran established service connection with compensable 
ratings for residuals of left and right knee injuries 
effective as of November 30, 1976, and has received 
disability compensation payments since that time.  These 
payments have periodically been adjusted to reflect the 
veteran's dependency status.  In November 1980, the veteran 
was married to J.B.M., and became entitled to an increased 
periodic benefit payment as a result of his marital status.  
A Final Judgment and Decree of the Superior Court for Fulton 
County, Georgia, indicates that the veteran and J.B.M. were 
granted a total divorce, a vinculo matrimonii, effective as 
of April 30, 1985.

Subsequent to the divorce, both the veteran and J.B.M. 
advised the RO that they were no longer married, although 
this does not appear to have been done with any intent, 
expectation or awareness that it would result in reduction of 
the veteran's monthly benefit payments.  A letter from 
J.B.M., received by the RO in December 1989, requested an 
increase in the apportionment from her "ex-Husband" due to 
hardship; a May 1990 statement from the veteran requested "a 
hearing . . . regarding my dependency documentation," which 
the RO did not hold; a June 1990 letter from the veteran's 
then-representative requested an increased apportionment 
payment to his "X-wife" (emphasis in original); and a 
September 1994 Status of Dependents Questionnaire prepared by 
the veteran plainly indicated that he had been divorced from 
J.B.M.  However, it was not until the veteran's June 1996 
filing of a Declaration of Status of Dependents (VA Form 21-
686c) with the RO, that any action was taken to reduce the 
veteran's compensation payments.  The RO recognized some 
potential culpability on VA's part in a March 1997 memorandum 
(on VA Form 119), notice the pendency of an Administrative 
Error decision to reduce overpayment "created by our failure 
to develop for divorce decree in 1989 when we first knew of 
divorce."  However, no further action in this regard appears 
to have taken place.

In September 1996, the RO provided the veteran with a letter 
indicating that they had adjusted his VA benefits to remove 
his wife, J.B.M., effective as of April 1, 1985, "since you 
stated on your VA form 21-686c that you and [J.B.M.] were 
divorced 03-1985."  The veteran was advised that he would be 
notified of the exact amount of the overpayment at a later 
date.  There is nothing in the claims file which indicates 
that the veteran was ever formally notified of the amount of 
his overpayment, although it is clear that he was advised by 
some means that the total overpayment had been determined to 
be approximately $9,335.  See 38 U.S.C.A. § 5302(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 1.963(b)(2) (2000).

In December 1996, the RO received a statement from the 
veteran on VA Form 21-4138, in which he requested, "a 
hearing on the matter of the amount in dispute," which 
clearly refers to the overpayment and expresses disagreement 
(a "dispute") with the RO's decision.  This represents the 
veteran's notice of disagreement (NOD) both as to the RO's 
determination of the effective date for removal of his former 
wife as a dependent and the amount of the overpayment 
established.  See 38 C.F.R. § 20.201.

A March 1997 statement again indicated the veteran's desire 
to have a date set for a hearing on the overpayment.  A July 
1997 letter from the veteran's representative reemphasizes 
the veteran's desire for a hearing on the issue of 
overpayment.  The RO did not respond to either of these 
communications, and a request for an update on the veteran's 
status and hearing date was sent from the veteran's 
representative to the RO in October 1997.  In December 1997, 
after continued silence from the RO, the veteran requested an 
audit of his account and demanded that the RO honor his 
request for a hearing.

A hearing was ultimately conducted in July 1998, which 
reviewed the facts essentially as set forth above, although a 
substantial portion of the review was conducted off the 
record at the hearing officer's request and is not available 
for the Board's review.  The hearing officer decision (HOD) 
was issued in October 1998, which also functioned as the 
statement of the case (SOC) on the issue of the proper 
effective date for the reduction of the veteran's disability 
compensation due to his change in marital status.  This date 
was changed from April 1, 1985 to May 1, 1985, following the 
ascertainment of the actual month of the divorce, but the 
decision provided no other relief to the veteran.  

The law with respect to reductions in compensation due to 
divorce after October 1, 1982, is straightforward.  The 
effective date of reduction will be the last day of the month 
in which the divorce occurred.  See 38 U.S.C.A. § 5112(b)(2); 
38 C.F.R. § 3.501(d).  Since the veteran's divorce occurred 
on April 30, 1985, the reduced compensation rate should have 
been implemented immediately, and reduced payments should 
have begun as of May 1, 1985, as the RO properly determined.  
The veteran's appeal as to the propriety of the effective 
date for removal of his former wife as a dependent must 
therefore be denied.



ORDER

The effective date for the removal of the veteran's former 
wife, J.B.M., as a dependent for purposes of computation of 
disability compensation benefits was properly established as 
May 1, 1985, and the veteran's appeal as to that issue is 
denied.


REMAND

The remaining issue on appeal with respect to the asserted 
overpayment of disability compensation is whether the 
overpayment in the veteran's account was properly 
established.  The RO properly decided that the correct date 
for reduction of monthly compensation benefits to the veteran 
was May 1, 1985, vice its original determination of April 1, 
1985.  However, there is no clear indication in the 
chronological record of compensation and pension awards (VA 
Forms 21-8947) that this one-month change in effective date 
was ever applied to reduce the amount of his overpayment 
despite an October 1998 memorandum from the hearing officer 
indicating that action was required.  A computer screen 
printout dated August 31, 1999 suggests that the account may 
have been adjusted; however, a September 1999 report of 
contact (VA Form 119) notes that action was still required to 
accomplish this.  Given the absence of any unequivocal 
documentation, the Board is unable to determine whether the 
actual amount of the overpayment as established by the 
hearing officer is correct and must return the appeal to the 
RO so that any relevant records may be obtained and 
associated with the claims file.

With respect to the veteran's appeal of the evaluation of his 
left and right knee disabilities, the Board notes that a 
complete and contemporaneous medical examination has not been 
performed to determine the extent of disability present. The 
VCAA requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
See VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103A(d)).  The veteran was scheduled for an 
examination in July 1998, but did not appear.  However, the 
firm contracted to perform the examination did not send the 
notification of examination to the veteran's correct address 
as known at that time, since his apartment or unit number was 
not included.  Moreover, there is no indication that the 
veteran was later advised of his failure to appear, or asked 
whether he would now consent to an examination.  Medical 
evidence in the claims file contains descriptions of 
treatment of the knee, including on operation on the left 
knee in June 1999 to repair a meniscal tear, but does not 
provide an adequate basis for evaluating the veteran's knees 
in accordance with the criteria set forth in the Rating 
Schedule.  See generally 38 C.F.R., Part 4; see also 
38 C.F.R. § 4.2.  The Board therefore concludes that the 
claim must be returned to the RO for completion of a new VA 
examination.

Accordingly, the veteran's appeal is REMANDED to the RO for 
completion of the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should ensure that all 
correspondence and other documentation 
relating to the establishment of the 
amount of the veteran's overpayment, his 
notification of said amount, and his 
notification of his right to request a 
waiver of recovery of such overpayment are 
incorporated in the claims file and 
properly identified for potential 
appellate review.

3. The RO should obtain the names and 
addresses of all private medical care 
providers who treated the veteran for his 
left and/or right knee since June 1999.  
After securing any necessary release(s), 
the RO should obtain these records.  In 
addition, the RO must obtain the records 
of any treatment or hospitalization of 
the veteran within VA's medical system 
from June 1999.  All records obtained 
should be associated with the claims 
file.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of any left and right 
knee disorder.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The claims 
folder, or all pertinent medical records, 
service records and reports, must be made 
available to the examiner for review at 
all times relevant to the examination.  
Recognizing that the veteran's bilateral 
knee disability does not currently 
involve limitation of movement, the 
orthopedic examination report should 
nevertheless include a description of: 
(1) any weakened movement, including 
weakened movement against varying 
resistance, (2) excess fatigability with 
use, (3) incoordination, (4) painful 
motion or pain with use, and (5) provide 
an opinion as to how these factors result 
in any limitation of motion.  If the 
veteran describes flare-ups of pain, the 
orthopedic examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during the flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature of 
any additional disability during a flare-
up, that fact should be stated.

The RO is advised that an examination 
report which does not comply with the 
requirements set forth above is 
incomplete and must be returned for 
correction.  38 C.F.R. § 4.2 (2000); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  

The veteran should be advised by the RO 
that failure to report for a scheduled VA 
examination may have adverse consequences, 
including the denial of benefits.  See 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  A copy of this notification must 
be associated with the claims file

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The claim must be afforded expeditious treatment by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified by 
the RO or receives notice to report for examination.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



